Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  November 18, 2005                                                                 Clifford W. Taylor,
                                                                                             Chief Justice

  127958                                                                           Michael F. Cavanagh
  (23)                                                                             Elizabeth A. Weaver
                                                                                          Marilyn Kelly
                                                                                     Maura D. Corrigan
                                                                                   Robert P. Young, Jr.
                                                                                   Stephen J. Markman,
                                                                                                  Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                      SC: 127958
                                                         COA: 258229
                                                         Genesee CC: 80-029788-FC
  JOSEPH ART JOHNSON,
            Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court's order of
  May 31, 2005 is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.

        KELLY and MARKMAN, JJ., would grant reconsideration and, on reconsideration,
  would grant leave to appeal.

        CAVANAGH, J., dissents and states as follows:

         I dissent from the denial of leave. I would grant to explore what relief could be
  afforded this defendant.

         In 1981, defendant and a codefendant, both 19 years of age at the time, used a
  pellet gun-air rifle to rob a 14-year-old ice cream bicycle vendor of several dollars.
  Defendant held and brandished the air rifle while his codefendant actually took the
  money. They both entered guilty pleas to assault with intent to rob while armed.
  Codefendant received a sentence of 6 months in the county jail with work release.
  Defendant was sentenced to life in prison.

          In 1983, this Court remanded this matter to the trial court and directed the
  sentencing judge to explain the reason for the great disparity in the two sentences. The
  trial court explained that this defendant had a more extensive, assaultive juvenile record
                                                                                                              2

and the public needed him removed from the streets for a number of years. It can be
inferred from the trial court's statements that the pre-Proposal B practice of parole
eligibility after 10 years of a life sentence would provide defendant with review.

       Now, 24 years after sentence, defendant again seeks relief from this Court. I
would grant leave to explore what relief might be possible. Short of that, I would order
the Department of Corrections to show cause as to why this defendant remains
incarcerated.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 18, 2005                   _________________________________________
       l1114                                                                Clerk